Citation Nr: 0423968	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  97-03 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by a stiff neck claimed as due to an 
undiagnosed illness.  

2.  Entitlement to service connection for a chronic 
disability manifested by a rash claimed as due to an 
undiagnosed illness.  

3.  Entitlement to service connection for a chronic 
disability manifested by muscle cramps claimed as due to an 
undiagnosed illness.  

4.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include depression and post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from August 1989 to January 
1990 and from November 1990 to July 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Nashville, Tennessee, Regional Office (RO) which 
determined that the veteran had not submitted well-grounded 
claims of entitlement to service connection for chronic 
headaches claimed as due to an undiagnosed illness, a chronic 
disability manifested by a stiff neck claimed as due to an 
undiagnosed illness, and a chronic disability manifested by 
muscle cramps claimed as due to an undiagnosed illness; 
denied those claims; and denied service connection for a 
chronic disability manifested by diarrhea claimed as due to 
an undiagnosed illness, a chronic disability manifested by a 
rash claimed as due to an undiagnosed illness, and a chronic 
acquired psychiatric disorder to include depression.  In 
November 1995, the veteran submitted a notice of 
disagreement.  In December 1995, the RO issued a statement of 
the case (SOC).  In March 1996, the veteran submitted an 
Appeal to the Board (VA Form 9).  

In December 1997, the RO, in pertinent part, recharacterized 
the veteran's service-connected gastrointestinal disability 
as peptic ulcer disease with dyspepsia, vomiting, and 
diarrhea evaluated as 30 percent disabling; granted service 
connection for migraines; and denied service connection for a 
chronic cervical spine disorder to include right C6 neural 
foramina narrowing.  In December 1997, the veteran was 
informed in writing of the December 1997 rating decision and 
his appellate rights.  In June 1998, the RO denied service 
connection for a chronic acquired psychiatric disorder to 
include post-traumatic stress disorder (PTSD).  In December 
1998, the veteran submitted a notice of disagreement with the 
denial of service connection for a chronic acquired 
psychiatric disorder to include PTSD.  In October 2000, the 
veteran was afforded a hearing before a Department of 
Veterans Affairs (VA) hearing officer.  In February 2001, the 
RO denied service connection for a chronic cervical spine 
disorder to include degenerative disc disease and issued a 
supplemental statement of the case (SSOC) to the veteran and 
his accredited representative which addressed the issue of 
service connection for a chronic acquired psychiatric 
disability to include PTSD.  The veteran has been represented 
throughout this appeal by the Disabled American Veterans.  

The veteran has not submitted a notice of disagreement with 
the denial of service connection for a chronic cervical spine 
disorder to include right C6 neural foramina narrowing and 
degenerative disc disease.  Therefore, the issue is not on 
appeal and will not be addressed below.  

For the reasons and bases discussed below, service connection 
for a chronic disability manifested by a stiff neck claimed 
as due to an undiagnosed illness is DENIED.  

The issues of the veteran's entitlement to chronic disability 
manifested by a rash claimed as due to an undiagnosed 
illness; a chronic disability manifested by a muscle cramps 
claimed as due to an undiagnosed illness; and a chronic 
acquired psychiatric disability to include depression and 
PTSD are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The VA will notify the veteran if 
further action is required on his part.  

The veteran submitted both an informal application to reopen 
his claim of entitlement to service connection for a chronic 
cervical spine disorder to include right C6 neural foramina 
narrowing and degenerative disc disease and an informal claim 
of entitlement to chronic fatigue syndrome.  It appears that 
the RO has not had an opportunity to act upon either the 
application or the claim.  Absent an adjudication, a notice 
of disagreement, a SOC, and a substantive appeal, the Board 
does not have jurisdiction over the issues.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993); Black v. Brown, 10 Vet. App. 279, 284 (1997); 
Shockley v. West, 11 Vet. App. 208 (1998).  Jurisdiction does 
matter and it is not "harmless" when the VA fails to 
consider threshold jurisdictional issues during the claim 
adjudication process.  Furthermore, this Veterans Law Judge 
cannot have jurisdiction of the issues.  38 C.F.R. § 19.13 
(2003).  The United States Court of Appeals for Veterans 
Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issues are referred to the 
RO for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the SOC.  38 C.F.R. § 20.200 (2003).  




FINDINGS OF FACT

1.  The veteran has been repeatedly diagnosed with right C6 
neural foramina narrowing / stenosis and cervical spine 
degenerative disc disease manifested by neck pain, limitation 
of motion, and crepitus.  

2.  The veteran's chronic neck / cervical spine complaints 
have not been shown to be etiologically related to either a 
chronic undiagnosed illness or his period of active service 
in Southwest Asia.  


CONCLUSION OF LAW

A chronic disability manifested by a stiff neck claimed as 
due to an undiagnosed illness was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred during such service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Chronic Disability Manifested by a Stiff Neck

The veteran asserts that he served in Kuwait and Iraq during 
the Persian Gulf War and incurred a chronic disability 
manifested by a stiff neck due to an undiagnosed illness.  
Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

As applicable to Gulf War veterans. the provisions of 38 
U.S.C.A. § 1117 (West 2002), in pertinent part, direct that:  

  (a) (1)  The Secretary may pay 
compensation under this subchapter to a 
Persian Gulf veteran with a qualifying 
chronic disability that became manifest 
  (A)  during service on active duty in 
the Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
  (B)  to a degree of 10 percent or more 
during the presumptive period prescribed 
under subsection (b). 
  (2)  For purposes of this subsection, 
the term "qualifying chronic 
disability" means a chronic disability 
resulting from any of the following (or 
any combination of any of the following): 
  (A)  An undiagnosed illness.  
  (B)  A medically unexplained chronic 
multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms.  
  (C)  Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) warrants 
a presumption of service-connection.  
  (b)  The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.  
The Secretary's determination of such 
period of time shall be made following a 
review of any available credible medical 
or scientific evidence and the historical 
treatment afforded disabilities for which 
manifestation periods have been 
established and shall take into account 
other pertinent circumstances regarding 
the experiences of veterans of the 
Persian Gulf War.  
  (c) (1)  Whenever the Secretary 
determines under section 1118(c) of this 
title that a presumption of service 
connection previously established under 
this section is no longer warranted-
  (A)  a veteran who was awarded 
compensation under this section on the 
basis of the presumption shall continue 
to be entitled to receive compensation 
under this section on that basis; and  
  (B)  a survivor of a veteran who was 
awarded dependency and indemnity 
compensation for the death of a veteran 
resulting from the disease on the basis 
of the presumption before that date shall 
continue to be entitled to receive 
dependency and indemnity compensation on 
that basis.  
  (2) This subsection shall cease to be 
effective on September 30, 2011.  
  
***

  (f)  For purposes of this section, the 
term "Persian Gulf veteran" means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.  
  (g)  For purposes of this section, 
signs or symptoms that may be a 
manifestation of an undiagnosed illness 
or a chronic multisymptom illness include 
the following: 
  (1)  Fatigue.  
  (2)  Unexplained rashes or other 
dermatological signs or symptoms.  
  (3)  Headache.  
  (4)  Muscle pain.  
  (5)  Joint pain.  
  (6)  Neurological signs and symptoms.  
  (7)  Neuropsychological signs or 
symptoms.  
  (8)  Signs or symptoms involving the 
upper or lower respiratory system.  
  (9)  Sleep disturbances.  
  (10)  Gastrointestinal signs or 
symptoms.  
  (11)  Cardiovascular signs or symptoms.  
  (12)  Abnormal weight loss.  
  (13)  Menstrual disorders.  

The pertinent provisions of 38 C.F.R. § 3.317 (2003) are as 
follows: 

  (a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
  (i)  Became manifest either during 
active military, naval, or air service in 
the Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2006; and 
  (ii)  By history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.  
  (2)  For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.  
  (3)  For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.  
(4) A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.  
  (5)  A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States.  
  (b)  For the purposes of paragraph 
(a)(1) of this section, signs or symptoms 
which may be manifestations of 
undiagnosed illness include, but are not 
limited to: 
  (1)  Fatigue  
  (2)  Signs or symptoms involving skin 
  (3)  Headache 
  (4)  Muscle pain 
  (5)  Joint pain 
  (6)  Neurologic signs or symptoms 
  (7)  Neuropsychological signs or 
symptoms 
  (8)  Signs or symptoms involving the 
respiratory system (upper or lower) 
  (9)  Sleep disturbances  
  (10)  Gastrointestinal signs or 
symptoms 
  (11)  Cardiovascular signs or symptoms 
  (12)  Abnormal weight loss  
  (13) Menstrual disorders.  
  (c) Compensation shall not be paid 
under this section: 
  (1)  If there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
  (2)  If there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
  (3)  If there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs.  

The veteran's service medical records do not reflect that he 
complained of or was treated for neck stiffness or any other 
neck or cervical spine abnormality during active service.  At 
his June 1991 physical examination for service separation, 
the military examiner indicated that the veteran's neck and 
spine were normal.  The veteran's service personnel records 
indicate that he served in Southwest Asia during Operation 
Desert Storm/Desert Shield.  

An August 1995 VA treatment record states that the veteran 
complained of neck pain of two weeks' duration.  An 
impression of muscular neck pain was advanced.  A January 8, 
1997 VA treatment record states that the veteran complained 
of neck pain.  A January 10, 1997, VA treatment record notes 
that the veteran complained of chronic neck pain.  A 
contemporaneous VA X-ray study of the cervical spine revealed 
findings consistent with right C6 neural foramina narrowing.  
A January 1997 magnetic resonance imaging study of the 
cervical spine revealed minimal C5-6 disc bulging without 
evidence of disc herniation.  

At a September 1997 VA examination for compensation purposes, 
the veteran exhibited "very mild" cervical spine limitation 
of motion with crepitus.  The examiner commented that:

[The veteran] did serve in the Persian 
Gulf War and has PTSD and a dysthymic 
disorder.  He has had extensive work-ups 
in the past for illnesses which may be 
related to his Persian Gulf War 
experiences, all of which have been 
negative except for his psychiatric 
diagnosis.  In this examiner's opinion, 
this gentleman does not have any 
undiagnosed illnesses, but that his 
somatic complaints are largely secondary 
to his psychiatric illnesses with 
somatization.  

VA clinical documentation dated in October 1999 notes that 
the veteran complained of radiating neck pain.  He presented 
a two to three year history of a cervical spine bulging disc.  
Treating VA medical personnel noted that that a January 1997 
computerized tomography study of the cervical spine revealed 
a bulging disc at C5-6.  The veteran was diagnosed with 
cervical spine degenerative disc disease.  VA clinical 
documentation dated between November 1999 and November 2000 
reports that the veteran complained of chronic neck pain.  A 
contemporaneous magnetic resonance imaging study of the 
cervical spine was noted to reveal "mild spinal stenosis due 
to osteophytes."  Impressions of "neck pain secondary to 
mild spinal stenosis" were advanced.  

At the October 2000 hearing on appeal, the veteran testified 
that his chronic cervical spine disorder was incurred 
secondary to vomiting associated with his service-connected 
gastrointestinal disability.  He also stated that he may have 
injured his spine when he practiced lifting an injured 
soldier.  

The Board observes initially that the veteran sought service 
connection solely for a chronic disability manifested by a 
stiff neck claimed as due to an undiagnosed illness.  He 
subsequently perfected a timely substantive appeal from the 
denial of that claim.  In December 1997, the RO specifically 
and separately denied service connection for a chronic 
cervical spine disorder to include right C6 neural foramina 
narrowing.  The veteran did not submit a notice of 
disagreement with that decision.  He has submitted an 
application to reopen his claim for a chronic cervical spine 
disorder to include right C6 neural foramina narrowing and 
degenerative disc disease.  The RO has not adjudicated that 
issue.  Therefore, the only issue on appeal is the veteran's 
entitlement to service connection for a chronic disability 
manifested by a stiff neck claimed as due to an undiagnosed 
illness.  

The veteran has been repeatedly diagnosed by VA medical 
personnel with right C6 neural foramina narrowing and 
cervical spine stenosis due to osteophyte formation and 
degenerative disc disease.  No competent medical professional 
has attributed the onset of the veteran's current chronic 
cervical spine disorder to either an undiagnosed illness or 
his period of active service in Southwest Asia.  Indeed, the 
existence of such an etiological relationship was 
specifically considered and denied by the examiner at the 
September 1997 VA examination for compensation purposes.  The 
veteran has testified on appeal that he believes that his 
chronic cervical spine disorder arose secondary to his 
service-connected gastrointestinal disorder.  In the absence 
of any competent evidence establishing that the veteran 
presently suffers from a chronic disability manifested by a 
stiff neck due to an undiagnosed illness, the Board finds 
that service connection for the claimed disorder is not 
warranted.  


II.  VCAA

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a Veterans Claims Assistance 
Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, the initial RO decision was were made prior to November 
19, 2000, the date of the enactment of the VCAA.  The Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In May 2003, the veteran was provided with a VCAA notice 
which informed him of the evidence needed to support his 
claim; what actions he needed to undertake; and how the VA 
would assist him in developing his claim.  As the VCAA notice 
was not provided to the veteran prior to the initial RO 
adjudication denying the claim, the timing of the notice does 
not comply with the express requirements of the law as found 
by the Court in Pelegrini.  The Court held open the 
possibility that such a mistake is harmless error if it 
clearly had no bearing on the procedure used or the decision 
reached.  All the VCAA requires is that the duty to notify is 
satisfied and claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); See also 
38 C.F.R. § 20.1102 (2003).  

In reviewing the issue of the veteran's entitlement to 
service connection for a chronic disability manifested by a 
stiff neck claimed as due to an undiagnosed illness, the 
Board observes that the VA has secured or attempted to secure 
all relevant documentation to the extent possible.  There 
remains no issue as to the substantial completeness of the 
veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2003).  The 
veteran has been afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  In October 2000, the veteran was afforded a hearing 
before a VA hearing officer.  The hearing transcript is of 
record.  The Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the May 2003 notice provided to the veteran was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board.  The 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2003).  After the notice was provided, the case was 
readjudicated and a SSOC was issued to the veteran.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice.  Any duty imposed on the VA, including the 
duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
the Board finds that appellate review of the veteran's claim 
would not constitute prejudicial error.  


ORDER

Service connection for a chronic disability manifested by a 
stiff neck claimed as due to an undiagnosed illness is 
DENIED.  



REMAND

In reviewing the record, the Board observes that the 
veteran's multiple written statements delineating the 
specific psychosocial stressors supporting his claim of 
entitlement to service connection for PTSD have not been 
submitted to the United States Armed Services Center for Unit 
Records Research (USASCURR) for verification.  

VA clinical documentation dated in January 2003 indicates 
that the veteran was incarcerated at the Greene County 
Detention Center and had apparently been seen the facility's 
medical personnel.  Clinical documentation of the cited 
treatment is not of record.  The VA should obtain all 
relevant VA, other governmental, and private treatment 
records which could potentially be helpful in resolving the 
veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  Accordingly, this case is REMANDED for the following 
action:  

1.  The RO should submit the veteran's 
written statements as to his alleged 
inservice stressors to the U.S. Armed 
Services Center for Unit Records Research 
(USASCURR) for verification of the claimed 
stressors.  

2.  Upon receipt of the appropriate 
release, the RO should contact the Greene 
County Detention Center and request that 
it forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran.  All evidence 
obtained should be associated with the 
veteran's claims folders.  

3.  The RO should then request that 
copies of all VA clinical documentation 
pertaining to the veteran's treatment 
after October 2003, not already of 
record, be forwarded for incorporation 
into the record.  

4. The RO should then schedule the 
veteran for VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of his claimed chronic psychiatric 
disability.  All indicated tests and 
studies, including psychological testing, 
should be accomplished and the findings 
then reported in detail.  If a diagnosis 
of PTSD is advanced, the psychiatric 
examiner should identify the specific 
stressors supporting such a diagnosis.  

The examiner should advance an opinion 
addressing the following questions:  Is 
it more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that any identified chronic acquired 
psychiatric disability had its onset 
during active service or is in any other 
way causally related to active service?  
Send the claims folders to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

5.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for a chronic disability 
manifested by a rash claimed as due to an 
undiagnosed illness; a chronic disability 
manifested by muscle cramps claimed as 
due to an undiagnosed illness; and a 
chronic acquired psychiatric disorder to 
include depression and PTSD.  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a SSOC 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



